DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,734,809 B2 Although the claims at issue are not identical, they are not patentably distinct from each other because they are patentably indistinct. 
Claims of Instant Application
Claims of Patent 10,734,809 B2
1. An energy monitoring system comprising: a device associated with an electric circuit and configured to measure current load of the electric circuit; and an energy monitoring device comprising a processor and a memory including computer program code, the memory and the computer programing code configured to, with the processor, cause the monitoring device to: receive circuit data including the measured current from the device; determine a Power Set for one or more intermittent loads associated with the electric circuit based at least in part on the circuit data; determine a solution for the 
an inductive clamp associated with an electric circuit and configured to measure current load of the electric circuit; and an energy monitoring device comprising a processor and a memory including computer program code, the memory and the computer programming code configured to, with the processor, cause the monitoring device to: receive circuit data including the measured current from the inductive clamp; determine a Power Set for one or more intermittent loads associated with the electric circuit based at least in part on the circuit data; determine a solution 

Claims 2-13
14. An energy monitoring device comprising: a processor and a memory including computer program code, the memory and the computer programing code configured to, with the processor, cause the monitoring device to: receive circuit data including the measured current from a device associated with an electric circuit and configured to measure current drawn by the electric circuit, wherein the circuit data is received via a wireless gateway configured to wirelessly communicate the circuit data from the device to the energy monitoring device; determine a Power Set for one or more intermittent loads associated with the electric circuit based at least in part on the circuit data; determine a solution for the circuit data based on determined Solution Sets of the Power Set; determine an energy usage for an appliance based on the solution; and determine a retrofit power savings based on the energy usage for the 
an inductive clamp associated with an electric circuit and configured to measure current drawn by the electric circuit, wherein the circuit data is received via a wireless gateway configured to wirelessly communicate the circuit data from the inductive clamp to the energy monitoring device; determine a Power Set for one or more intermittent loads associated with the electric circuit based at least in part on the circuit data; determine a solution for the circuit data based on determined Solution Sets of the Power Set; determine an energy usage for an appliance based on the solution; determine a retrofit power savings based on the energy usage and cause the retrofit power savings and the power use of the appliance to be displayed on a user interface.

Claims 15-20



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aqeel H Bukhari whose telephone number is (571)272-4382. The examiner can normally be reached M-F (9am to 5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836